DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Roh et al., US 2014/0024524.
Regarding claim 1, Roh et al., teaches a fuel cell (abstract) comprising a core-shell nanostructure (abstract; 0003), wherein the core-shell nanostructure comprises a palladium nano-substrate (abstract) conformally coated (0009) with epitaxially deposited zero-valent platinum atoms (abstract) over the whole surface of the palladium nano-substrate (0012; 0040), wherein the palladium nano-substrate (0003; 0010; 0017) has a shape selected from the group consisting of cubic (Fig. 1), octahedral (Fig. 1) (0053).
Although Roh et al., does not recite palladium nano-substrate coated with one continuous uniform and smooth atomic overlayers, it appears that the palladium core is coated with a continuous uniform and smooth overlayer as seen in Fig. 1 and 2 and paragraphs (0062: “evenly coated” ; 0062; 0065; 0069) of Roh et al.
Regarding claim 2, Roh et al., teaches wherein the palladium nano-substrate shape is perfect or wherein edges and/or corners of the palladium nano-substrate shape are truncated (Fig. 1).
Regarding claim 3, Roh et al., teaches wherein the palladium nano-substrate has {100}, {111} facets and or defects on the nano-substrate surface (col. 3, lines 31-40). 
Regarding claim 4, Roh et al., teaches wherein the one to ten zero-valent platinum overlayers formed on the palladium nano-substrate have a corrugated surface morphology (Fig. 2).
Regarding claim 5, Roh et al., teaches wherein the core-shell nanostructure has a size of about 20  nanometers (0011). 
Regarding claim 6, Roh et al., teaches wherein the core-shell nanostructure has a shape selected from the group consisting of octahedral (Fig. 1), and the core-shell nanostructure shapes are truncated (Fig. 1).
Regarding claim 7, Roh et al., teaches wherein the core-shell nanostructure is produced by the method (abstract) comprising (a)combining a first solution comprising a plurality of palladium nano-substrates and a reducing agent (0010; 0012; 0039; 0041) with a second solution comprising a platinum-containing compound to form a mixture (0012-0014), wherein the palladium nano-substrate has a shape selected from the group consisting of cubic (Fig. 1), octahedral (Fig. 1) (0053); and (b) heating the mixture at a temperature in the range of about 75 “C to about 250 °C (100-300 deg C) (0044) to induce epitaxial laver-by-layer deposition of one or more zero-valent platinum overlayers conformally deposited on the palladium nano-substrates (0012), to produce between one and ten platinum atomic overlayers (0062; 0065; 0069).
Regarding claim 8, Roh et al., teaches wherein the core-shell nanostructure is incorporated into an electrode of the fuel cell (0062-0065).
Regarding claim 9, Roh et al., teaches  wherein the core-shell nanostructure is an electrocatalyst (abstract; 0012) for hydrogen oxidation reaction (0056-0057; 0064).
Regarding claim 10, Roh et al., teaches wherein the core-shell nanostructure is incorporated at an anode of the fuel cell (0062-0063).
Regarding claim 11, Roh et al., teaches wherein the core-shell nanostructure is an electrocatalyst for oxygen reduction reaction (0012; 0039).
Regarding claim 12, Roh et al., teaches wherein the core-shell nanostructure is incorporated at a cathode of the fuel cell (0012; 0039).
Regarding claim 13, Roh et al., teaches wherein the core-shell nanostructure is incorporated in an electrically conductive support (abstract; 0012; 0014; 0037; 0048).
Regarding claim 14, Roh et al., teaches wherein the electrically conductive support comprises carbon, graphite (0008), nano particles (0014; 0040), carbon nanotube (claim 13), or Ketjen black (0048; 0056; 0061).
Regarding claim 15, Roh et al., does not teach wherein the core-shell nanostructure has an electrochemically active surface area of at least 10 m2 per gram of platinum in the core-shell nanostructure.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Roh et al., does not teach wherein the core-shell nanostructure has an electrochemically active surface area of 15 m2 per gram of platinum to 124 m2 per gram of platinum in the core-shell nanostructure (0053; 0064; 0071).
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 17, Roh et al., does not teach wherein the core-shell nanostructure has a mass activity in the amount of 0.1 A per mg of platinum to 1.0 A per mg of platinum.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 18, Roh et al., teaches wherein the fuel cell comprises a proton exchange membrane fuel cell (0006-0007).
Regarding claim 19, Roh et al., teaches core-shell nanostructure (abstract; 0003) comprising a palladium nano-substrate (abstract) conformally coated (0009) with between one and ten continuous uniform and smooth overlayers (0062; 0065; 0069) of epitaxially deposited zero-valent platinum atoms (abstract) over the whole surface of the palladium nano- substrate (0012; 0040), the method comprising the steps of (a) combining a first solution comprising a plurality of palladium nano-substrates and a reducing agent (0010; 0012; 0039; 0041) with a second solution comprising a platinum-containing compound to form a mixture (0012-0014), wherein the palladium nano-substrate has a shape selected from the group consisting of cubic (Fig. 1), and (b) heating the mixture at a temperature in the range of about 7S °C to about 250 °C (100-300 deg C) (0044) to induce epitaxial layer-by-layer deposition of one or more zero-valent platinum overlayers conformally deposited on the palladium nano-substrates (0012), to produce between one and ten platinum atomic overlayers (0062; 0065; 0069).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xia et al., US 20120034550; Doolittle et al., US 20120280224; Qin et al., US 9878306; Karpov et al., US 10201804.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727